DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki 2019/0302686 (Mochizuki).
Regarding claims 1 and 7, Mochizuki teaches an image forming apparatus comprising:
an attachment portion (30) to which a developer storage portion (310) storing developer is attached (FIG. 2):
a regulation portion (41) configured to regulate removal of the developer storage portion (310) attached to the attachment portion (30) from the attachment portion (FIG. 4);
an image forming portion (21) including a storage portion storing the developer and configured to form an image by using the developer stored in the storage portion (¶0035);
a supply processing portion (9) configured to supply the developer from the developer storage portion attached to the attachment portion to the storage portion when a storage amount (remaining amount) of the developer stored in the storage portion is equal to or smaller than a predetermined first threshold (predetermined lower-limit amount, ¶0107-¶0108);
a release processing portion (92) configured to release regulation on the removal of the developer storage portion imposed by the regulation portion when the storage amount of the developer stored in the storage portion is equal to or smaller than a second threshold (i.e., a specific state) that is smaller than the first threshold (¶0109-¶0110);
a first restriction processing portion (93) configured to impose restriction on operation of the image forming portion when the storage amount of the developer stored in the storage portion is equal to or smaller than a third threshold (a specific state smaller than the previous one) that is smaller than the second threshold (¶0111-¶0112);
a regulation processing portion (94) configured to cause the regulation portion to regulate the removal of the developer storage portion when the storage amount of the developer stored in the storage portion is larger than the second threshold and the removal of the developer storage portion has not been regulated by the regulation portion (i.e., releasing the lock of the lock cover, ¶0111-¶0112); and
a second restriction processing portion (95) configured to impose restriction on processing of the regulation processing portion when the release processing portion releases the regulation on the removal of the developer storage portion and a predetermined restriction condition is satisfied (¶0114-¶0119).
Regarding claim 2, Mochizuki teaches the image forming apparatus according to claim 1, wherein
the restriction condition includes that the number of releases performed by the release processing portion and counted during a time period from when the release processing portion starts a release to when the first restriction processing portion imposes the restriction on the operation of the image forming portion, reaches a predetermined first reference value (as stored in the EEPROM, ¶0116).
Regarding claim 5, Mochizuki teaches the image forming apparatus according to claim 1, further comprising:
a notification processing portion configured to notify a user that fluidity of the developer in the developer storage portion has decreased, when the second restriction processing portion imposes the restriction on the processing of the regulation processing portion (¶0113).
Regarding claim 6, Mochizuki teaches the image forming apparatus according to claim 1, wherein the restriction condition includes that a remaining amount of the developer in the
developer storage portion is equal to or smaller than a predetermined second reference value (¶0113). 

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“the restriction condition includes that the number of releases performed by the release processing portion and counted during a time period from when the release processing portion starts a release to when the first restriction processing portion imposes the restriction on the operation of the image forming portion, reaches a predetermined first reference value, and an elapsed time that is a time taken for the number of releases to reach the first reference value, does not exceed a predetermined first reference time,” [emphasis added].
Regarding claim 4, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein after imposing the restriction on the processing of the regulation processing portion, the second restriction processing portion releases the restriction on the processing of the regulation processing portion when a state where the storage amount of the developer stored in the storage portion is larger than a predetermined fourth threshold, continues for more than a predetermined second reference time, the fourth threshold being equal to or greater than the second threshold,” [emphasis added]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852